Citation Nr: 1242942	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  09-01 676	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.  

2.  Entitlement to an initial disability rating greater than 10 percent for peripheral neuropathy of the left lower extremity.



ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to January 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2007 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, in part denied the Veteran's claim for service connection for erectile dysfunction and granted service connection for peripheral neuropathy of the left lower extremity.  A 10 percent rating for peripheral neuropathy was granted, effective from April 12, 2007.

The Board further notes that review of the electronic folder reveals that an appealed claim for entitlement to service connection for coronary artery disease was granted in a November 2010 rating decision, thereby removing the issue from appeal.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  


REMAND

The Veteran was granted service connection for peripheral neuropathy of the left lower extremity as secondary to his service-connected diabetes mellitus, with a 10 percent initial rating granted based in part on findings from VA examination in September 2009 that assessed the neuropathy to be mild.  Evidence obtained since this examination suggest worsening symptoms, particularly records from the electronic file beginning in February 2012 that show findings were "markedly diminished" on both monofilament and vibration testing.  Additionally, as of March 2012 the Veteran began taking Gabapentin for neuropathy.  Previous records showed markedly diminished testing on monofilament, but vibration testing was only shown to be "diminished," although the peripheral neuropathy was described as moderate to severe.  However the findings on repeated vibration testing in 2012, as well as the need for treatment with Gabapentin suggest that a worsening of the symptoms may be present.

In regards to the erectile dysfunction (ED) claim, the Board notes that the examination report of September 2009 provided a rather equivocal opinion as to the relationship of the Veteran's erectile dysfunction to his diabetes.  The examiner stated that the Veteran's testosterone was low and until that was corrected, there was no way to know if the Veteran's diabetes played a role in his ED.  Since that examination, records have been obtained that show apparent treatment for his testosterone condition with testosterone supplements that appear to have been used in 2010 up until around October 2010 when his supplements appear to have been stopped due to urinary symptoms.  Additionally, the Veteran is shown to have a progression of his diabetes to the point where, as of March 2012, he began to require insulin.  Thus, re-examination is indicated to include review of the additional evidence to ascertain whether the Veteran's erectile dysfunction has been caused by or aggravated by his worsening diabetes.  

Finally, the Board notes that since the last supplemental statement of the case was issued in February 2010, additional evidence has been received without a waiver of agency of original jurisdiction (AOJ) review.  This evidence includes the evidence discussed above showing a possible worsening of peripheral neuropathy, as well as some evidence pertinent to the erectile dysfunction claim.  As the Veteran has not waived review of this evidence, the AOJ should readjudicate this matter.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for erectile dysfunction or related symptoms, since service and peripheral neuropathy since May 2012.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

2.  After the action requested in paragraph 1 is completed, schedule the Veteran for a VA examination in connection with his claim of entitlement to an initial disability rating greater than 10 percent for his peripheral neuropathy of the left lower extremities. The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2012).) 

The examiner should be requested to ascertain the severity of the Veteran's peripheral neuropathy of the left lower extremity in the context of the applicable rating criteria. All studies, tests and evaluations should be performed as deemed necessary by the examiner.  The results of any testing must be included in the examination report.  The examiner should provide an opinion as to the nerves affected or seemingly affected and whether the impairment is manifest by or tantamount to:  (1) complete paralysis, (2) severe incomplete paralysis, (3) moderate incomplete paralysis, or (4) mild incomplete paralysis. If neuropathy is manifested solely by sensory changes without organic changes, this should be noted.  The bases for the opinions provided should be explained in detail.

3.  After the action requested in paragraph 1 above is completed, schedule the Veteran for a VA examination relative to his claim of service connection for erectile dysfunction.  The examiner should, after reviewing the record and taking a detailed history, offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the Veteran has erectile dysfunction:  (a) that was caused by his service-connected diabetes mellitus; (b) that has been chronically or permanently worsened by the service-connected diabetes mellitus or (c) that can otherwise be attributed to his military service.  An opinion must be provided for each of the questions.  An explanation should be provided for the examiner's responses.  The examiner should specifically set forth the medical reasons for accepting or rejecting the Veteran's contentions regarding erectile dysfunction and its relationship to diabetes.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate. 

5.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues on appeal.  If a benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review. By this remand, the Board intimates no opinion as to any final outcome warranted.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

